Order reversed, without costs, writ sustained, and relator remanded to the custody of the Sheriff of Franklin County at Attica Prison for further proceedings under the indictment in the Supreme Court in Franklin County. Memorandum: This relator in a habeas corpus proceeding attacks the validity of the judgment of conviction upon a plea of guilty in the County Court of Franklin County in 1934 upon the ground that the indictment was not transferred from Supreme Court to County Court. Since there is no presumption as to jurisdiction, we examine the record to discover whether there is any evidence of the transfer of the indictment. The clerk’s minutes of the Supreme Court upon the arraignment contain no notation as to whether or not the indictment was transferred to County Court. The only other evidence offered upon the hearing was three exhibits purporting to be correct copies of records kept in the District Attorney’s office. Bach exhibit contains the following notation with 2’espect to the defendant and two other persons indicted with him: “February 28 defendant arraigned before Judge Lawrence in Supreme Court and entered plea of not guilty. Case sent to County Court”. These exhibits do not purport to be copies of official court records. No testimony was offered as to how they were kept, by whom or when the entries were made or the method employed in gathering the information or transmitting it to the District Attorney’s records. We do not regard these exhibits as competent evidence to sustain a finding that the indictments were in fact transferred to County Court. The order dismissing the writ should be reversed and the writ sustained (see People ex rel Dold v Martin, 284 App. Div. 127). All concur. (Appeal from an order of Wyoming County Court, dismissing a writ of habeas corpus and remanding relator to the custody of the Warden of Attica State Prison.) Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.